Citation Nr: 1701725	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  14-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE
	
Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a September 2015 decision, the Board reopened and granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and remanded the issue of entitlement to service connection for PTSD for further development.  

Subsequent to re-certification of this case to the Board, the Veteran submitted additional evidence in support of his claim.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD; the Veteran's claimed in-service stressors are related to a fear of hostile military activity and are consistent with the places, types, and circumstances of the Veteran's service; and the medical evidence of record links the diagnosis of PTSD to the in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection for PTSD

The Veteran contends that he has PTSD due to in-service stressors related to his service on a ship off the coast of Vietnam.  

Parenthetically, the Board notes that the Veteran has been awarded service connection for an acquired psychiatric disorder other than PTSD.  The instant claim focuses solely on whether service connected may also be warranted for PTSD.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. § 4.14.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

In the present case, the Veteran's appeal was certified to the Board in November 2014.  Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM 5 are applicable in the present case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Facts and Analysis

The record before the Board contains conflicting evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD. 

A February 2012 VA treatment record shows that the Veteran sought treatment for "PTSD from being in the Marine Corps."  A PTSD screening was positive.  The Veteran reported exposure to Vietnam combat in 1972, including having returned and received fire and exposure to dead and dismembered bodies.  The Veteran reported increased anxiety, and he indicated that he avoided coming to the VA for years due to discomfort.  The Veteran also reported sleep disturbances on some nights and mild depression with low energy.  After undergoing a mental status examination, the Veteran was diagnosed with anxiety disorder and rule-out PTSD.  The examiner noted that it was "unclear at this time whether he meets the criteria for PTSD...[because] [t]here is limited evidence of persistent re-experiencing symptoms however [V]eteran would benefit from further evaluation as avoidance symptoms are evident."  

The Veteran underwent a VA mental health evaluation in March 2012.  After examination, the Veteran was diagnosed with anxiety disorder.  A May 2012 VA treatment record shows that the Veteran initiated treatment with a VA psychologist, who proffered a provisional diagnosis of anxiety disorder and rule-out PTSD (per history).  During an initial VA psychiatry visit in July 2012, the Veteran's treating VA psychiatrist diagnosed the Veteran with major depressive disorder.

The Veteran underwent a VA mental disorders examination in November 2012.  The Veteran reported that he was deployed on a ship while in the Marine Corps.  He indicated that he "saw a helicopter fired upon and he could see and hear the men on it being killed or wounded."  The Veteran reported that when he first left the military he had night sweats and anxiety.  After examining the Veteran, the examiner diagnosed the Veteran with major depression.  The examiner indicated that the "Veteran carried a diagnosis of record for Anxiety disorder, but this examiner could see no signs of such on exam today."  The examiner reported that the Veteran was "somewhat evasive on the examination, so, while PTSD is a possible diagnosis, he was not forthcoming enough, nor straightforward enough to confirm such."  

The Veteran underwent an intake assessment at the Vet Center in November 2013.  The Veteran reported serving in Vietnam with the Fleet Marines at Yankee Station.  He reported that he saw wounded aboard the ship and that he "saw some action in Vietnam."  He indicated that when he returned home, there was "no congratulations, no anything."  The examiner, a licensed master social worker, indicated that the Veteran "deals with his environment though emotional construction."  The examiner noted that the Veteran "spends most of his time and energy on avoiding distressing internal sensations" and that the Veteran's "emotional numbing is expressed as depression."  The diagnosis was chronic PTSD and severe major depressive disorder.  

A December 2013 VA treatment record shows that the Veteran reported hypervigilance, poor concentration, insomnia, nightmares related to traumatic events, low frustration tolerance, and irritability.  After an examination, the Veteran's treating VA psychiatrist assessed that the Veteran "continues to experience symptoms related to PTSD."  The VA psychiatrist changed the Veteran's diagnosis from major depressive disorder to PTSD.

The Veteran underwent a VA PTSD examination in August 2014.  The Veteran reported that he witnessed people being killed and that he experienced incoming fire.  The examiner indicated that the Veteran's stressors were adequate to support a diagnosis of PTSD and that the stressors were related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner opined that the Veteran did not meet the full DSM-IV or DSM-5 criteria for PTSD because he did not endorse symptoms of intrusive re-experiencing.  The examiner acknowledged that the Veteran had been diagnosed with PTSD by his treating VA psychiatrist in December 2013; however, the examiner indicated that she disagreed with the diagnosis.  

A November 2014 VA treatment record shows that the Veteran reported intrusive recollections, night sweats, and nightmares of being chased by someone who is trying to kill him.  The Veteran reported that he remembered the sound of helicopters and that he would hear rounds being fired at his ship.  He indicated that "[t]he thought of being killed was very prominent in [his] mind" and that he saw dead bodies.  He described one incident in which he almost drowned while he was in the water, he could see people on the mountain, and he could see his "life flashing in front of me."  The Veteran was administered a PCL-C (PTSD Checklist - Civilian version), which was positive with a score of 76.  

A March 2015 VA treatment record shows that the Veteran endorsed "continued hypervigilance, insomnia, nightmares, nightsweats, flashbacks, and emotional detachment."  In December 2015, a different VA psychiatrist continued the Veteran's PTSD diagnosis.  Subsequent VA treatment records show that the Veteran's treating psychiatrists continued to diagnose the Veteran with chronic PTSD.  See May 2016 VA Treatment Record; September 2016 VA Treatment Record.

Upon review of the medical evidence of record, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran currently has a diagnosis of PTSD in conformance with the DSM-5.  The Veteran has been diagnosed with PTSD by two VA psychiatrists, as well as his Vet Center social worker.  A PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor absent compelling evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (holding that, in the absence of evidence to the contrary, medical professionals are presumed to be competent to render the diagnoses they render).  In light of Cohen, the Board finds that the Veteran has been diagnosed with PTSD and to determine otherwise the Board would have to rely on its own medical judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

The Board acknowledges the August 2014 VA examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD, as well as the March 2012 opinion of a VA psychologist that the Veteran did not have a PTSD diagnosis.  However, given the conflicting diagnoses based on examination by VA mental health professionals the evidence is at least in equipoise on the issue.  When evidence is in relative equipoise, reasonable doubt must be decided in the Veteran's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has a confirmed DSM-5 diagnosis of PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As for the in-service stressor, generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, there is no evidence to suggest that the Veteran "engaged in combat with the enemy," as that term is defined for VA purposes.  Although the record clearly shows that the Veteran was exposed to enemy activity in the contiguous waters of Vietnam, service records do not reflect any specific combat awards or citations.

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010).

In the present case, the Veteran asserts that his stressors relate to his service aboard a ship off the coast of Vietnam, where his unit received enemy fire and he saw dead and dismembered bodies.  On numerous occasions, the Veteran reported that he was in fear of being killed.  Thus, the Veteran's claimed stressors are clearly related to his fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Additionally, the Veteran's VA psychiatrist diagnosed the Veteran with PTSD due to his wartime experiences, thereby confirming that his claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  Moreover, although the August 2014 VA examiner opined that the Veteran did not meet Criterion B for a diagnosis of PTSD, the examiner opined that the stressors of seeing people killed and experiencing incoming fire were adequate to support a diagnosis of PTSD.  Furthermore, the Veteran's personnel records show that he served as a Marine rifleman and that he participated in Ready Ops aboard the USS Tripoli in the contiguous waters of Vietnam from June 1972 to July 1972.  Additionally, the Veteran earned the Vietnam Service Medal, and he had 17 months of foreign and/or sea service.  

Therefore, the Veteran's claimed stressors of receiving incoming fire and seeing dead bodies are consistent with the places, types, and circumstances of the Veteran's service in the Vietnam War zone as a Marine rifleman, and there is no clear and convincing evidence to the contrary.  In fact, the RO conceded the Veteran's PTSD stressors based on a finding that the Veteran "feared for his life while in an area of hostile military activity."  See October 2012 VA Memorandum.  The Board agrees with the RO and finds that the Veteran's lay statements regarding his in-service stressors are credible and sufficient to establish the occurrence of the claimed in-service stressors pursuant to 38 C.F.R. § 3.304(f)(3).  

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressor, the evidence shows that the Veteran's PTSD has been linked to the aforementioned stressors.  As noted above, the Veteran's VA psychiatrists and the Vet Center social worker diagnosed the Veteran with PTSD based upon his wartime experiences, and the Veteran's mental health treatment has centered, in large part, on his traumatic memories of his wartime service, to include his fear of being killed by incoming rounds and his experience of seeing dead bodies.  Moreover, although the August 2014 VA examiner found that the Veteran's symptoms did not meet the full diagnostic criteria for PTSD, the examiner did find that the Veteran's stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


